Exhibit 10.15


EXECUTION COPY
First Amendment to
Amended and Restated Employment Agreement


This First Amendment to Amended and Restated Employment Agreement, dated as of
November 30, 2012 (this “Amendment Agreement”), is entered into by and between
B/E Aerospace, Inc., a Delaware corporation (the “Company”) and Thomas P.
McCaffrey (“Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement dated December 31, 2008 (the “Agreement”);


WHEREAS, the Company and the Executive wish to amend Section 5(b)(ii) of the
Agreement in the manner set forth herein.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration the parties hereto hereby
agree as follows:


1.           Section 5(b)(ii) of the Agreement is hereby amended to (i) replace
the reference to “one (1) million dollars” with “four (4) million dollars” and
(ii) to insert the term “as may be amended from time to time” following the word
“hereto”.
 
2.           Except as otherwise expressly amended hereby, the Agreement shall
remain in full force and effect.
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement
effective as of the day and year first set forth above.
 

 
B/E AEROSPACE, INC.
             
By:
/s/ Ryan M. Patch
 
Name:
Ryan M. Patch
 
Title:
Secretary
             
EXECUTIVE
       
/s/ Thomas P. McCaffrey
 
Thomas P. McCaffrey